DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TODD (GB2515287).
As to claim 1, TODD teaches a method of manufacturing a component by additive layer manufacturing (Page 1, Lines 3-6 teach the method involves additive layer manufacturing.), said method comprising forming the component (Figure 6, Item 20)  and at least one support structure (Figure 11, Item 27) by consolidating consecutive (Page 7 Line 27-Page 8, Line 3 teach that the component and support are built up of layers of deposited powder that are melted by a beam.) are at least partially spaced by a void containing unconsolidated powder material. (Figure 11 teaches a void between the component (20) and the support (27) with powder in between.)

As to claim 2, TODD teaches the method according to claim 1 comprising depositing and consolidating the powder material in each layer to form a horizontal cross-section of the at least one support structure prior to consolidating the powder material to form the horizontal cross-section of the component. (Figure 1 teaches the apparatus with a beam (9) to consolidate the deposited powder.  Figure 11 teaches the support is beneath the component in the build direction, and thus will be consolidated first when building the support and component.)

As to claim 3, TODD teaches the method according to claim 1 wherein the void has a thickness equal to the thickness of one or more of the layers of deposited powder material. (Figure 11 teaches at least one layer of powder between the support (27) and the component (20).)

As to claim 5, TODD teaches the method according to claim 1 comprising forming the component having an overhang and forming the support structure below the overhang with the void containing unconsolidated powder spacing the overhang and the (Figure 11 teaches the component (20) has an overhang over the support (27) and that there is a gap between the two with unconsolidated powder.)

As to claim 8, TODD teaches the method according to claim 1 wherein the component is a component of a gas turbine engine. (Page 5, Lines 7-8 teach the creation of a component for a gas turbine engine.)

As to claim 9, TODD teaches a component manufactured according to the method of claim 1. (Page 5, Lines 5-6 teach the creation of a component.)

As to claim 10, TODD teaches a gas turbine engine comprising a component according to claim 9. (Page 5, Lines 7-8 teach the creation of a component that is designed to be used in a gas turbine engine.)

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DOHERTY (US20160221264).
As to claim 1, DOHERTY teaches a method of manufacturing a component by additive layer manufacturing (¶0033 teaches the method uses an additive manufacturing machine.  ¶0002 teaches the invention relates to the use of additive layer manufacturing.), said method comprising forming the component (Figure 2A, Item 20)  and at least one support structure (Figure 2C, Item 40) by consolidating consecutive layers of deposited powder material using a heat source wherein the component and the support structure  (¶0035 teaches the support and component are creative by additive manufacturing.) are at least partially spaced by a void containing unconsolidated powder material. (¶0037 teaches the gap (50) has a width related to particle size and that the gap allows powder to flow freely during the process, thus it is interpreted that particles are located in the gap.)

As to claim 2, DOHERTY teaches the method according to claim 1 comprising depositing and consolidating the powder material in each layer to form a horizontal cross-section of the at least one support structure prior to consolidating the powder material to form the horizontal cross-section of the component. (Figures 2A-2C teach the building of the support (40) and component (20).  Figure 2C teaches that the entire cross section of the component (20) overhangs the support (40) and would be completed after the support when building from the bottom, up.)


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOTTIN (US8684069).
As to claim 1, MOTTIN teaches a method of manufacturing a component by additive layer manufacturing (Col. 1, Lines 10-15 teaches the use of layer manufacturing.), said method comprising forming the component (Figure 3, Item 17)  and at least one support structure (Figure 3, Item 21) by consolidating consecutive layers of deposited powder material using a heat source wherein the component and the support structure  (Col. 4, Lines 29-32 teach the creation of both the vanes (17) and the support (21) via additive layer manufacturing.) are at least partially spaced by a void (Figure 3 and Col. 4, Lines 35-37 teach the gap (23) of unmelted powder (2).)

As to claim 3, MOTTIN teaches the method according to claim 1 wherein the void has a thickness equal to the thickness of one or more of the layers of deposited powder material. (Col. 3, Lines 65-67 teach that one layer is in the range of 10 µm to 100 µm.  Col. 4 Lines 43-44 teach that the gap is 50 µm to 500 µm.  This equates to one or more layers.)

As to claim 4, MOTTIN teaches the method according to claim 3 wherein the void has a thickness equal to the thickness of between 2 to 5 layers of deposited powder material. (Col. 3, Lines 65-67 teach that one layer is in the range of 10 µm to 100 µm.  Col. 4 Lines 43-44 teach that the gap is 50 µm to 500 µm.  This teaches a range of 2 to 5 layers, which teaches the claimed range.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over TODD, as applied in claim 1, further in view of  FRUTH (US5897825), further in view of MOTTIN (US8684069).
As to claim 6, TODD teaches the method according to claim 5 further comprising heating the consolidated powder material forming the overhang to form a melt pool that extends through the void. (Figure 11 teaches a melt pool (30) that extends from the component (20) to the void and transfers heat (29) into the surrounding area.) (Page 8, Lines 4-6 teach that the heat travels through the product and into the support (27).)
TODD does not explicitly disclose forming at least one bridge portion bridging the overhang of the component and the support structure.
However FRUTH teaches forming at least one bridge portion bridging the overhang of the component and the support structure. (Figure 2 teaches a component (6) that overhangs a support (22) with an intermediate layer (23) of material. Col. 4, Lines 19-31 teach the solidification of discrete locations of the intermediate layer (23) in order to produce a perforated bonding between the component and support.  This solidification occurs via an irradiation device, similar to TODD.)
One of ordinary skill would have been motivated to apply the known bridge portion technique of FRUTH with the existing melt pool technique of TODD in order to sufficiently support the component during construction (FRUTH, Col. 4, Lines 24-25) via (FRUTH, Col. 4, Lines 30-31)
Although not explicitly disclosed by TODD in view of FRUTH, MOTTIN provides evidence that the melt pool can span a small gap to create a connection between the component and a support. (Col. 2, Lines 32-35)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known bridge portion technique of FRUTH with the existing melt pool technique of TODD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 7, TODD in view of FRUTH and MOTTIN teaches the method according to claim 6 comprising forming a plurality of bridge portions substantially equally spaced along the void. (FRUTH, Col. 4, Lines 19-24 teach the spacing of the consolidated portions of the envelope/intermediate region is controlled and “substantially” equally spaced.  FRUTH Col. 4, Line 25 teaches the bridge portions sufficiently support the component.)

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over TODD, as applied in claim 1, further in view of  FRUTH (US5897825), further in view of SYMEONIDIS (US10315252).
As to claim 6, TODD teaches the method according to claim 5 further comprising heating the consolidated powder material forming the overhang to form a melt pool that (Figure 11 teaches a melt pool (30) that extends from the component (20) to the void and transfers heat (29) into the surrounding area.) (Page 8, Lines 4-6 teach that the heat travels through the product and into the support (27).)
TODD does not explicitly disclose forming at least one bridge portion bridging the overhang of the component and the support structure.
However FRUTH teaches forming at least one bridge portion bridging the overhang of the component and the support structure. (Figure 2 teaches a component (6) that overhangs a support (22) with an intermediate layer (23) of material. Col. 4, Lines 19-31 teach the solidification of discrete locations of the intermediate layer (23) in order to produce a perforated bonding between the component and support.  This solidification occurs via an irradiation device, similar to TODD.)
One of ordinary skill would have been motivated to apply the known bridge portion technique of FRUTH with the existing melt pool technique of TODD in order to sufficiently support the component during construction (FRUTH, Col. 4, Lines 24-25) via a method that facilitates the detachment of the supporting structure after finishing the object. (FRUTH, Col. 4, Lines 30-31)
Although not explicitly disclosed by TODD in view of FRUTH, SYMEONIDIS provides evidence that the melt pool can span a small gap to create a connection between two spaced layers of material. (Figure 14A teaches the a melt pool that spans multiple layers of material (1403)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known bridge portion technique of FRUTH with the existing melt pool technique of TODD because it has been held to be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
ZAFAR (US20180311733A1) teaches substantially equally spaced bridge portions in a support/component overhang structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 February 2021